Exhibit 23.1 CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-3 No. 333-155311) of Emergent BioSolutions Inc. and Subsidiaries, Registration Statement (Form S-8 No. 333-139190) pertaining to the Employee Stock Option Plan, as amended and restated, the 2006 Stock Incentive Plan and individual director options agreements of Emergent BioSolutions Inc. and Subsidiaries, Registration Statement (Form S-8 No. 333-161154) pertaining to the Employee Stock Option Plan, as amended and restated, and the 2006 Stock Incentive Plan of Emergent BioSolutions, Inc., and Registration Statement (Form S-4 No. 333-169351) of Emergent BioSolutions Inc. and Subsidiaries. of our reports dated March 10, 2011, with respect to the consolidated financial statements of Emergent BioSolutions Inc. and Subsidiaries, and the effectiveness of Emergent BioSolutions Inc. and Subsidiaries’ internal control over financial reporting, included in this Annual Report (Form 10-K) for the year ended December 31, 2010. /s/ Ernst & Young LLP McLean, Virginia March 10, 2011
